DETAILED ACTION
This is the first office action on the merits with reference to the above identified patent application filed on 12 November 2020.  Claims 1 – 12 are pending and currently being examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fourth, fifth, sixth and seventh magnets in Claims 4 – 9 must be shown or the feature(s) canceled from the claim(s).  Currently, none of the figures show more than three magnets.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 


Claim Objections
Claims 6  is objected to because of the following informalities:  
In Re Claim 6, the phrase “releasably fixed a diaphragm-holding element” in Lines 2 – 3 would be clearer if replaced with the phrase --releasably fixed by a diaphragm-holding element --.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 1, this claim recites the phrase “the latter” in Line 18.  There is insufficient antecedent basis for this limitation in this claim.  For the purpose of prior art analysis, it will be assumed that the phrase “wherein the closure element is connected, in a manner movable relative to the tension rod, to the latter such that” is being replaced with the phrase --wherein the closure element is connected to the tension rod, in a manner movable relative to the tension rod, such that-- will be assumed instead.
In Re Claim 2, this claim recites the phrase “the latter” in Line 5.  There is insufficient antecedent basis for this limitation in this claim.  For the purpose of prior art analysis, the phrase --the closure element-- will be assumed instead. 
In Re Claim 3, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “comprises a second magnet” in Line 2, and the claim also recites “in particular, in the region of its end” in Lines 2 – 3 which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore 
In Re Claim 3, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “in particular, in the region of its end” in Lines 2 – 3 , and the claim also recites “in particular on its end” in Line 3 which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purpose of prior art analysis, it will be assumed that the limitations following “in particular” are optional.
In Re Claim 3, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, this claim recites the broad recitation “surrounding the working chamber” in Line 4, and the claim also recites “in particular around the channel” in Lines 4 – 5 which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore 
In Re Claim 3, this claim recites phrase “the region” in Lines 2 – 3.  There is insufficient antecedent basis for this limitation in this claim.  For the purpose of prior art analysis, the phrase --a region-- will be assumed instead.
In Re Claim 4, this claim recites the phrases “third magnet” in Line 2 and a “fourth magnet” in Line 4.  There is no recitation of a second magnet, therefore it is not clear how one can have a third and fourth magnet without having a second magnet.  For the purpose of prior art analysis the phrase --second magnet-- in Line 2 and --third magnet-- in Line 4 will be assumed instead.  For this reason, it will be assumed that the phrase “the third and fourth magnets are different, and the third and fourth magnets” in Lines 6 – 7 will be replaced with the phrase --the second and third magnets are different, and the second and third magnets--.
In Re Claim 4, this claim recites the phrase “the mutually opposite regions” in Line 6.  There is insufficient antecedent basis for this limitation in this claim.  For the purpose of prior art analysis, the phrase --mutually opposite regions-- will be assumed instead.
In Re Claim 5, this claim recites the phrases “a fifth magnet” in Line 2 and “a sixth magnet” in Line 4.  There is no recitation of a second, third and fourth magnet, therefore it is not clear how one can have fifth and sixth magnets without having second, third and fourth magnets.    For the purpose of prior art analysis the phrase --a second magnet-- in Line 2 and –a third magnet-- in Line 4 will be assumed instead.  For this reason, it will be assumed that the phrase “the fifth and sixth magnets are identical, 
In Re Claim 5, this claim recites the phrase “the mutually opposite regions” in Line 6.  There is insufficient antecedent basis for this limitation in this claim.  For the purpose of prior art analysis, the phrase --mutually opposite regions-- will be assumed instead.
In Re Claim 5, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, this claim recites the broad recitation “comprises a sixth magnet” in Line 4, and the claim also recites “arranged in particular on that end of the closure element” in Lines 4 – 5 which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purpose of prior art analysis, it will be assumed that the limitations following “in particular” are optional.
In Re Claim 5, this claim recites the phrase “that end” in Line 5.  There is insufficient antecedent basis for this limitation in this claim.  For the purpose of prior art analysis, the phrase --an end-- will be assumed instead.
In Re Claim 6, the phrase “the fifth magnet is the diaphragm holding element” in Lines 3 – 4 is indefinite because none of the magnets hold the diaphragm.  For the 
In Re Claim 7, this claim recites the phrase “a seventh magnet” in Line 2.  There is no recitation of a second – sixth magnets, therefore it is not clear how one can have a seventh magnet without having second – sixth magnets.  For the purpose of prior art analysis, the phrase --a second magnet-- will be assumed instead.
In Re Claim 8, this claim recites the limitation “the first, second, third, fourth, fifth, sixth and seventh magnets” in Lines 2 – 3.  There is insufficient antecedent basis for this limitation in this claim.  For the purpose of prior art analysis, the phrase --the magnets-- will be assumed instead.
In Re Claim 9, this claim recites the limitation “the first, second, third, fourth, fifth, sixth and seventh magnets” in Lines 2 – 3.  There is insufficient antecedent basis for this limitation in this claim.  For the purpose of prior art analysis, the phrase --the magnets-- will be assumed instead.
In Re Claim 10, this claim recites the phrase “the movement direction” in Line 4.  There is insufficient antecedent basis for this limitation in this claim.  For the purpose of prior art analysis, the phrase --a movement direction-- will be assumed instead.
In Re Claim 10, this claim recites the phrase “the direction of the diaphragm return device” in Line 5.  There is insufficient antecedent basis for this limitation in this claim.  For the purpose of prior art analysis, the phrase --a preloading direction of the diaphragm return device-- will be assumed instead. 
In Re Claim 11, this claim recites the phrase “the resilient preloading” in Line 2.  There is insufficient antecedent basis for this limitation in this claim.  For the purpose of prior art analysis, the phrase --a resilient preloading-- will be assumed instead.
In Re Claim 11, this claim recites the phrase “the pressure difference” in Line 3 There is insufficient antecedent basis for this limitation in this claim.  For the purpose of prior art analysis, the phrase --a pressure difference-- will be assumed instead.
In Re Claim 11, this claim recites the phrase “the pressure” in Line 3.  There is insufficient antecedent basis for this limitation in this claim.  For the purpose of prior art analysis, the phrase --a pressure-- will be assumed instead.
In Re Claim 11, this claim recites the phrase “the pressure” in Lines 3 – 4.  There is insufficient antecedent basis for this limitation in this claim.  For the purpose of prior art analysis, the phrase --a pressure-- will be assumed instead.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Reinhard (PG Pub US 20160069341 A1) in view of Tarazona (US Patent 6,935,364 B1).

In Re Claim 1, Reinhard discloses A diaphragm pump (Figure 1, paragraph [0034]), comprising: a delivery chamber (“conveyor chamber”, paragraph [0034]) and a working chamber (7), wherein the delivery chamber (“conveyor chamber”, paragraph [0034])) comprises a pressure connector (“pressure connection”, paragraph [0034]) and a suction connector (“suction connection”, paragraph [0034]), and wherein the working chamber (7) is able to be filled with a hydraulic fluid (paragraph [0034]) and is operatively connected to a pressure-generating apparatus (which supplies hydraulic fluid through 12 at pressure p1, paragraph [0034]) in order for the hydraulic fluid to be subjected to an oscillating pressure (paragraph [0034] states that the hydraulic fluid is acted upon by an oscillating pressure p1), a diaphragm (paragraph [0035]) having at least one diaphragm layer (a diaphragm must have a layer) and a diaphragm core (2, paragraph [0035]; all diaphragms must have a core in their center, in this case the core is held by the head 2 as stated in paragraph [0035]), which separates the delivery chamber and the working chamber from one another (paragraph [0035) and which is able to be transferred from a pressure stroke position (paragraph [0036]) into a suction stroke position (paragraph [0037]) and back again (paragraph [0038]), wherein the volume of the delivery chamber is smaller in the pressure stroke position of the diaphragm than in the suction stroke position thereof (Page 4, Claim 1, Lines 11 – 14), 
However, Reinhard does not disclose that the closure element comprises a magnet.
Nevertheless, Tarazona discloses a closure element (15, 17) for a storage chamber (4), where a positive difference in pressure between the storage chamber (4) and working chamber (6) lifts the closure element and opens the channel (Column 2, Line 26) between the storage chamber (4) and working chamber (6).  The closure element (15, 17) otherwise closes the storage chamber (4) due to the closing force 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the spring (6) of Reinhard that biases the closure element with the biasing magnet (14) of Tarazona inside the closure element for the purpose of operating substantially free of oscillations (Column 1, Lines 30 – 35 of Tarazona).   Note that Tarazona also acknowledges the spring biased closure element (like that of Reinhard) in Column 1, Lines 15 – 19 which would tend to oscillate due to the spring.  Therefore, the magnetic bias of Tarazona is an improvement over the spring bias of Reinhard.

In Re Claim 2, Reinhard and Tarazona disclose all the limitations of Claim 1, and Reinhard further discloses that the working chamber (7) is arranged in a housing (11, 9), although Reinhard does not disclose a magnet, however, Tarazona discloses that the housing (2, 10, 16) comprises a magnet (16) that is operatively connected to the closure element (15, 17) at least in the closure position of the closure element (Column 2, Lines 16 – 20, Lines 32 – 33; and Figure 1).

In Re Claim 3, Reinhard and Tarazona disclose all the limitations of Claim 1, although Reinhard does not disclose magnets, however, Tarazona discloses a magnet (14) in a region of its end (15) facing the channel (between 4 and 6), wherein the magnet (14) is operatively connected to the housing (2, 10, 16; because magnet 16 is operatively connected to magnet 14) surrounding the working chamber (6), at least in 
However, Reinhard and Terazona do not disclose a second magnet in the closure element (because Terazona only discloses one magnet {14} in the closure element). 
Nevertheless, incorporating a second magnet (in addition to magnet 14 of Terazona) in the closure element of Reinhard / Terazona would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art – St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  

In Re Claim 4, Reinhard and Tarazona disclose all the limitations of Claim 1, although Reinhard does not disclose magnets, however, Tarazona discloses the closure element (15, 17) comprises a magnet (14) disposed proximate its end facing the channel (6), and the housing (2, 10, 16) surrounding the working chamber (4) comprises a magnet (16), wherein the polarities of the poles of mutually opposite regions of the magnet (14) and magnet (16) are different (every magnet must have a north pole and a south pole on opposite sides of the magnet; a north pole has a different polarity than a south pole), and the magnet (14) and magnet (16) are operatively connected to one another at least in the closure position (Figure 1 and Column 2, Lines 32 – 33).
However, Reinhard and Tarazona do not disclose that the closure element comprises a second magnet disposed proximate its end of the closure element (because Terazona only discloses one magnet 14 in the closure element).
Nevertheless, incorporating a second magnet (in addition to magnet 14 of Terazona) in the closure element of Reinhard / Terazona would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art – St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

In Re Claim 5, Reinhard and Tarazona disclose all the limitations of Claim 1, although Reinhard does not disclose magnets, however, Tarazona discloses that the tension rod (12) comprises magnet (14) arranged proximate the end (15) of the closure element (15, 17) facing away from the channel (6) (see Figure 1), and a magnet (16), wherein the polarities of the poles of mutually opposite regions of the magnets are identical (the pole on the top end of magnet 14 must be identical to the pole on the top end of magnet 16 because the pole at the bottom of magnet 14 must have opposite polarity to the pole on the top end of magnet 16 in order to exert the attraction force {Column 2, Line 32}, the top half region of magnet 14 and the top half region of magnet 16 are mutually opposite regions), and the magnets are operatively connected to one another at least in the closure position of the closure element (Column 2, Lines 16 – 20, Lines 32 – 33; and Figure 1).
However, Reinhard and Tarazona do not disclose a second magnet arranged in the end of the closure element (because Terazona only discloses one magnet 14 in the closure element).
Nevertheless, incorporating a second magnet (in addition to magnet 14 of Terazona) in the closure element of Reinhard / Terazona would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art – St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

In Re Claim 6, Reinhard and Tarazona disclose all the limitations of Claim 5, and Reinhard further discloses that the diaphragm is releasably fixed to a diaphragm-holding element (2, paragraph [0035] and Figure 1) which is introduced at least sectionally into the tension rod (1, Figure 1 shows that 2 is a section of the tie rod 1); although Reinhard does not disclose a magnet, however Tarazona discloses a second magnet (a duplication of 14 as discussed in Claim 5).  In the modified apparatus, the second magnet (duplication of magnet 14 of Terazona in the closure element) would be connected to the diaphragm holding element (2 of Reinhard).

In Re Claim 7, Reinhard and Tarazona disclose all the limitations of Claim 1, although Reinhard does not disclose magnets, however, Tarazona discloses a second magnet (16), which is operatively connected to the closure element (15, 17 because it is operatively connected to magnet 14) and the housing (2, 10, 16) surrounding the 

In Re Claim 8, Reinhard and Tarazona disclose all the limitations of Claim 7, although Reinhard does not disclose magnets, however, Tarazona discloses that the magnets (14) and (16) have a ring shape (see Figure 1) and are therefore ring magnets.

In Re Claim 9, Reinhard and Tarazona disclose all the limitations of Claim 8, and Reinhard further discloses that if, for the pressure difference between the pressure in the storage chamber (8) p2 and the pressure in the working chamber (7) p1, it holds that p2-p1 > a, where a is a predetermined pressure, the closure element (5) is transferred from the closure position into the opening position (paragraph [0045] and Figures 1 and 3); although Reinhard does not disclose magnets, however, Tarazona discloses the magnets (14) and (16) which must have a field strength.

In Re Claim 10, Reinhard and Tarazona disclose all the limitations of Claim 1, and Reinhard further discloses that the housing (11) surrounding the working chamber (7) has a wall element (9) comprising the channel (17) (paragraph [0040]) and Figure 1), wherein the wall element (9) is movable within the housing (11) relative thereto along a 

In Re Claim 11, Reinhard and Tarazona disclose all the limitations of Claim 10, and Reinhard further discloses that a resilient preloading (by spring 10) of the wall element (9) is selected in such a way that, if, for a pressure difference between a pressure in the storage chamber (8) p2 and a pressure in the working chamber (7) p1, it holds that p1-p2>b, where b is a predetermined pressure (corresponding to the preloading of spring 10), the wall element (9) moves away from the closure element (5) and, as a result, the channel (17) is opened up (paragraph [0046] and Figure 5).

In Re Claim 12, Reinhard and Tarazona disclose all the limitations of Claim 1, and Reinhard further discloses that the diaphragm return device comprises a spring element (4), which is connected to the tension rod (1), or is operatively connected thereto (paragraph [0037]), such that the diaphragm is preloaded by a force in the direction of the suction stroke position by means of the spring element (4) (Figure 1 and paragraph [0037]).


Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to applicant’s disclosure.  Eaton (US Patent 3,485,441 A) discloses a closure member (30’, 31 in Figure 5) that has a third magnet (31) and fourth magnet (30’).  Fischer (PG Pub US 20030037822 A1) discloses providing a lower restriction to flow as compared to a spring biased closure element when the closure element is in the open position (paragraphs [0002], [0003] and [0008]).  Meisel (PG Pub US 20060102234 A1) discloses that the closure element (12, 47, 48; Figure 5, paragraph [0040]) comprises a second magnet (44) disposed proximate its end (47) facing the channel (see arrow to the left of Figure 5), and the housing (12, Figure 1a; paragraph [0031]) surrounding the working chamber (Figure 1a; paragraph [0031]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746